﻿202.	Allow me first of all to offer the warm congratulations of my delegation to Mr. Illueca, Vice- President of Panama, on his election to the presidency of the thirty-eighth session of the General Assembly. His country, Panama, belongs to a part of the world which, together with my continent, is suffering the blows and repercussions of disastrous policies conceived elsewhere. Thus a real solidarity unites us and compels me to express the hope that Panama, like Upper Volta, will work to establish more just international relations that will be more in accord with the profound desire for peace of the peoples of the world.
203.	Our thanks go to Mr. Hollai, who so successfully directed our work at the thirty-seventh session.
204.	We also wish to congratulate the Secretary-General, whose devotion to the ideals of the Charter and whose efforts in the service of the Organization we highly appreciate. His latest report again bears the marks of a clear and constructive commitment.
205.	We bid a special welcome to Saint Christopher and Nevis, which has just joined us, and we are convinced that it will make a noticeable contribution to the cause of justice and peace.
206.	It is against the background of a tormented world that the present session is opening. Although the world has always been tormented, it has never shown so many signs of instability and possible destruction. Sufficient proof of this is the tragedy of the South Korean aircraft. 

which illustrates the absurd, criminal and extreme nature of the rivalry between the two super-Powers.
207.	It is 38 years since we defined principles and objectives to accord with the will of peoples to live in peace and in justice for a harmonious development. Today, a survey of the international situation raises many questions and leads us to believe that the profession of faith of the United Nations 38 years ago has now become an unattainable dream. The desire for domination of various parties has made more remote the advent of that world which was to mark, as the Charter prescribed,  faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small .
208.	It was that faith that inspired the change that took place in Upper Volta on 4 August 1983. It is because we have faith in man, it is because we demand dignity and respect, it is because under the weight of extraneous difficulties we were very close to losing all hope, that we resolutely took the road laid down by the National Revolutionary Council.
209.	As a sovereign State profoundly attached to the ideals of non-alignment, Upper Volta affirms the right of its people to choose its own path to progress freely and without any tutelage. Upper Volta affirms its right to choose its friends in the world freely on the basis of their specific attitude towards the profound and legitimate aspirations of its people.
210.	The revolution in Upper Volta is not directed against any country, any State or any people. At the national level it signifies an affirmation of our identity, the restoration of our dignity and, at the international level, a reaching out towards other peoples and a sincere desire for true co-operation for a more just world. Our vision of the world is the result of that attitude and makes it our duty to identify and to condemn anything that may hamper the forward progress of mankind towards its fulfilment.
211.	In our world, a prey to many upheavals, the constant quest for peace remains the major imperative of the Organization, for without peace none of the objectives we pursue can be achieved.
212.	In this regard we must note that South Africa has this year again made its contribution of horror and injustice, strengthened in its wrongdoing by the complicity of Western States and multinational corporations. The racist clique of Pretoria continues its evil deeds against our brothers of South Africa and the region. In murdering the patriots of the African National Congress, South Africa is once again signing in blood its refusal to heed and to satisfy the just and legitimate claims of a people that has been tortured, trampled underfoot and humiliated merely because of the colour of its skin, a skin colour that has been the basis for the establishment of the most shameful contemporary system of economic exploitation:	For over and above the overt racism of which it is the supreme expression, apartheid is the monstrous product of imperialism and capitalism in their unbridled and immoral quest for profit. On that altar the blacks of South Africa and all whose colour resembles theirs are sacrificed.
213.	Not content with that indignity, the racists of Pretoria and their accomplices have added Namibia to their sinister list of prey—Namibia, fighting under the leadership of its sole legitimate representative, SWAPO; Namibia, fighting for its independence, its freedom and its dignity; Namibia, fighting to make its contribution to justice and peace in the world; Namibia, which the United Nations should, with the active, diligent and responsible support of the permanent members of the Security Council and within the framework of Council resolution 435 (1978), have brought to total independence.
214.	The ambiguous activities of and lack of results from the contact group can be explained by that group's failure to respect the terms of resolution 435 (1978) and by the horse-trading spirit of some of its members. The independence of Namibia cannot be linked with the withdrawal of Cuban troops from Angola. The Cuban troops are in Angola by the sovereign decision of a sovereign State confronted by destabilizing acts carried out by South Africa on its territory and in neighbouring countries, but the presence of South Africa's troops in Namibia is illegal and has been unanimously condemned by the international community. We hope that the States that persist in linking those two questions will recognize that South Africa continually violates fundamental freedoms and human rights and the principles of international law, yet they refuse to apply against South Africa the sanctions provided for in the Charter.
215.	The reason for this iniquity is that the system of apartheid is based on a military, economic and political strategy whose logic is to destroy the struggle of our brothers in South Africa, to prevent Namibia's accession to real independence and to sow trouble, terror and desolation in all the front-line States to prevent them from giving their support to the liberation struggle of our brothers in South Africa and Namibia. Such a policy is, in fact, sanctioned, buttressed and protected by States which, for the sake of their economy and their interests, care little or nothing for the purposes and principles proclaimed by the Charter. Yet certain of those States, as permanent members of the Security Council, have a special responsibility as regards the international community and its rules. This bitter truth is the result of the desire of one country or group of countries to govern the world in accordance with its interests and its interests alone.
216.	The total rejection of this state of affairs has led us in Upper Volta to adopt the anti-imperialist struggle as the keystone of our foreign policy. Our anti-imperialism is the tenacious determination to govern our own fate despite the immense weight and gigantic stature of that implacable enemy, visible or invisible, with all its tentacles—namely, imperialism. Imperialism is the vice of the man who wants everything for himself and nothing for his neighbour but alienation or annihilation. We are unwilling to be either alienated or annihilated. We wish to live in freedom; we wish to live with dignity; we want to be able to satisfy our needs; and, above all, we want and we demand a just, brotherly and peaceful world. In that spirit we extend a hand to all peoples in the struggle for a world in which the choice will no longer be alienation or annihilation for any of us. Annihilation is what lies in wait for Chad, bloodied by war for more than a decade. There, foreign weapons are killing and the people of Chad are dying.
217.	For its part, the National Revolutionary Council strongly denounces the return to a gunboat policy and the internationalization of the conflict in Chad. It condemns the colonial expedition organized to stifle the just and legitimate aspirations of the people of Chad. That war is a matter of concern to the Government and people of Upper Volta because for nearly three months now it has been of such serious proportions as to give free rein to the ambitions of the imperialist and neo-colonialist forces of aggression and enemies of our peoples.
218.	Upper Volta will not tolerate such imperialist, hegemonist military interference in the internal affairs of a sovereign State. It believes that every effort must be 
made, under the auspices of the OAU, to bring about the unconditional withdrawal of foreign forces from Chad, to oppose all the imperialist and neo-colonialist enemies of Africa that advocate or encourage foreign intervention, in Chad, to assist Chad to recover its national unity, territorial integrity and national sovereignty, and to strive to unite all the vital forces of Chad for national reconstruction and economic and social development.
219.	The fate of a people, we are firmly convinced, must be decided solely by that people. In this vein, and in accordance with the resolution adopted last June at the nineteenth session of the Assembly of Heads of State and Government of the Organization of African Unity [see
we hope that a referendum for the purpose of general and free self-determination will speedily be prepared and held in Western Sahara so that the Saharan people may decide their fate and peace may return to that region.
220.	We deplore the failure to achieve specific results because of Morocco's refusal to agree to direct negotiations with POLISARIO.2 Morocco is thus responsible for the failure of the Implementation Committee meeting called for at the nineteenth session of the OAU Assembly on the basis of a consensus resolution. We note the solemn declaration made before the internal Assembly on 27 September by His Majesty King Hassan II of Morocco. Upper Volta, for its part, urges all parties to ensure that the OAU resolution is implemented within the deadline fixed.
221.	With regard to the brother people of the Comoros, we express to them our active solidarity in the legitimate efforts they are exerting to preserve the independence, unity and territorial integrity of the Comoros through reintegration of the island of Mayotte. We appeal to France to act in accordance with its constitutional traditions and consider the overall results of the referendum held on 22 December 1974 as applying to the whole of the Comorian territory.
222.	Peace and justice in the Middle East are victims of the desire for power. We see Lebanon fragmented and broken up, its territorial integrity, its sovereignty and its national unity continually compromised. Israel, which is evil incarnate—and this is a sad state of affairs for a people that has suffered so much—has by its unbridles pursuit of a policy of force and arbitrary action created instability and trouble in the region. Israel, again, has not hesitated to exacerbate the wounds of the past in Lebanon and to aggravate the tensions created by foreign occupation—and all this in the name of the policy of might makes right. Israel has abandoned all decent conduct and refuses to accept the evidence before it.
223.	The question of Palestine is at the heart of the Middle East problem. The question of Palestine is at the origin of the Arab-Israeli conflict. The Palestinian people has been plundered and deprived of its inalienable rights. Its struggle is a just one, and its sole legitimate representative, the PLO, must participate in any solution that is drawn up. Israel is not entitled to speak on behalf of the Palestinians and must abandon its policy of aggression and annexation of Arab territories.
224.	Some weeks ago the International Conference on the Question of Palestine was held at Geneva, and Upper Volta participated in it. Here we express again our total support for the conclusions of that Conference, and we associate ourselves with Chairman Yasser Arafat in calling for the holding of an international conference with the effective participation of the Union of Soviet Socialist Republics, the United States of America, the PLO and all the other parties concerned.
225.	Since the beginning of the conflict between Iraq and Iran, we have been deploring the immense loss of human life and the damage caused to the Movement of Non-Aligned Countries. Our position remains the same, and we condemn an obstinacy that is weakening the ranks of the Movement when we are called to more urgent, more constructive and more noble tasks. We renew the Movement's appeal and hope it will be heeded.
226.	With regard to Afghanistan and Kampuchea, faithful to our commitments and our convictions we call for the withdrawal of all the foreign troops and for a solution in conformity with the right of peoples to self-determination and independence.
227.	We are in favour of the peaceful reunification of Korea without any foreign interference.
228.	In Latin America, Upper Volta supports the efforts by Mexico, Venezuela, Panama and Colombia in the Contadora Group. Upper Volta believes that any initiatives in the area should contribute to a just and peaceful solution, rather than fanning the flames of violence and war. The sound of boots marching through the region will never be able to break the will and determination of peoples to free themselves from the present sad conditions that afflict us and are aimed—in vain—at paralysing our peoples' efforts on the path to their salvation.
229.	As I speak of salvation I cannot but refer to the terror we feel at the unbridled arms race. Need I recall the astronomical sums that man, in his destructive folly, is expending each year on the construction of arsenals and deadly weapons that are ever more sophisticated, more monstrous and more capable of suddenly halting mankind's forward march and annihilating us all. And meanwhile thousands of children throughout the world suffer and die of malnutrition and millions of human beings suffer from hunger and illiteracy and are vegetating in a state of absolute poverty. This complete lack of reason and sensibility is a blot on mankind's escutcheon.
230.	We must deplore the fact that at the very moment when we speak of the risks of a nuclear cataclysm the United States has granted racist South Africa a loan of $50 million to strengthen the apartheid regime's nuclear potential, thus increasing the threats to peace and security in the region.
231.	The failure of the sixth session of the United Nations Conference on Trade and Development shows the degree to which the international community is now making sacrifices to valueless and meaningless rites. As if the disastrous consequences of the present economic crisis were not enough to awaken our conscience, that session at Belgrade once again demonstrated the industrialized countries' selfishness and determination to do nothing that could encourage better relations between the North and the South in a lasting and genuine way.
232.	Obsessed by short-term concerns, the industrialized countries pursue a policy of holding back and not giving an inch, a policy that threatens our common future. The status of the North-South dialogue is itself an eloquent indication of the state of mind of the industrialized countries. Our countries have for half a decade now been exhausting our resources and getting into debt to organize costly conferences or to attend them. Despite our good will and our readiness to co-operate, each of us in a responsible position must wonder what has changed as a result of our participation in these conferences.
233.	We must recognize that often the developing countries originate these meetings. Experience, however, teaches  that holding such meetings too frequently can in the long run amount to de facto complicity with the 
industrialized countries, which merely take ad hoc measures and never decide to reply correctly to the fundamental question posed as long ago as 1973 during the Fourth Conference of Heads of State or Government of Non-Aligned Countries, at Algiers—that is, the promotion of the new economic order.
234.	Indeed, the promotion of a new international economic order is urgently required. The financial, trade and monetary institutions and policies have since 1945 led us to the present impasse, partly because even the rules of the game have not been respected and partly because those rules were based, more or less subtly, on economies that were already dominated or were to be dominated.
235.	The continued rise of the dollar is disturbing the exchanges and doing serious permanent harm to the economies of the developing countries. Thus, those countries' external debt is becoming increasingly burdensome. Moreover, their imports of capital goods increase the deficit in their balance of trade while, at the same time, protectionist measures are applied against their exports by the developed countries. One cannot but note that some of the countries with the largest indebtedness are among the largest producers of oil, which proves, if proof were needed, that the deep reasons for the present crisis have to do more with structures than with circumstances.
236.	Whatever may be the curves and projections, there is one fact that we cannot escape: the countries of the South are stagnating or, even worse, going backwards. The picture is all the more disturbing when we see the gloomy prospects for the year 2000 in regard to agriculture, the basis of the economic activity of most of the developing countries. The achievement of self-sufficiency in food remains difficult, both for climatic and for structural reasons.
237.	At Belgrade the industrialized countries were not willing to enter into any commitment on questions of assistance, eliminating indebtedness and increasing the liquidity of IMF and the International Development Association. It is clear that our economies are adrift because the world crisis has been imposed on us without our having any share of the responsibility for creating that crisis. Inflation and the crisis in the international monetary and financial system are evils that have been created elsewhere and from which we suffer through no fault of our own.
238.	The inequality in North-South relations is compounded by the breakdown in international solidarity. For example, to do away with the instability in export revenues, a Common Fund for Commodities was established in UNCTAD. The delegation of Upper Volta notes with bitterness that certain industrialized countries which could have played a considerable role in the implementation of the Agreement establishing that Fund have refused to sign or ratify it. Furthermore, some countries wish to give priority to the flow of private capital in market conditions. The enormous indebtedness of the developing countries proves the futility of a policy of progressively drying up the sources of public aid or multilateral assistance for the benefit of sources of private capital. Budgetary deficits, the chronic imbalance in the balance of payments and frequent recourse to borrowing are the concomitant elements of such a policy, which, while it benefits one side, totally exhausts the other. The combined effects of those phenomena explain the increasingly wide gap separating developed from developing countries. It is high time to put an end to this state of affairs, which can but lead mankind to ruin.
239.	The OAU, in adopting a plan of action for endogenous and self-maintained development of the continent, seeks to put an end to this chain of events. At the wider level of the Group of 77, a concern has been expressed to combine our efforts for true co-operation in integrated development. The Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi, has made what we consider to be realistic proposals intended to revive the global negotiations and the North-South dialogue. It seems to us that these three approaches offer us a glimmer of hope.
240.	What the facts we have just described actually mean for our peoples are continued hunger, thirst, malnutrition, poverty, ignorance and disease. The delegation of Upper Volta has come to this session of the General Assembly to make its contribution in the hard fight we must all wage against those scourges, so that, together with other nations, we can work for the well-being and happiness of our respective peoples.
241.	However, while the will to co-operate is for us a necessity, we shall not allow it to be weakened by docile acceptance of relations from which our concerns and our priorities are excluded.
242.	The picture is a gloomy one, but the magnitude of the task does not discourage us. Quite the contrary, it arouses and strengthens our determination always to struggle for a better world where there is a place for justice and solidarity. That is the price of international peace and security. United and determined, we shall overcome.





